DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1 .The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3. The new title of the invention filed on 09/15/2021 has been acknowledge by the examiner.

Claim Rejections - 35 USC § 112
4.  The 112 rejection made in the previous office action has been withdrawn in view the claim being cancelled.
Allowable Subject Matter
5. Claims [7-24 and 26-28] are allowed.
    6. The following is an examiner’s statement of reasons for allowance: 
Re Claim [1] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an image sensing device comprising: a first unit pixel circuit arranged in an intersection of a first row and a first column and coupled to the first column line; a second unit pixel circuit arranged in an intersection of a second row and the first column and coupled to the second column line; a third unit pixel circuit arranged in an intersection of the first row and a second column and coupled to the fourth column line; a fourth unit pixel circuit arranged in an intersection of the second row and the second column and coupled to the third column line; first and second readout circuits corresponding to the first and second unit pixel circuits; third and fourth readout circuits corresponding to the third and fourth unit pixel circuits; a first path 

Claims 8-13 and 26 are allowed due to their direct or indirect dependency on claim 7.


Re Claim [14] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an image sensing device comprising: a first unit pixel circuit arranged in an intersection of a first row and a first column and coupled to the first column line; a second unit pixel circuit arranged in an intersection of a second row and the first column and coupled to the second column line; 5Atty Docket No.: P19H0221/US App. No.: 16/910,709 a third unit pixel circuit arranged in an intersection of the first row and a second column and coupled to the third column line; a fourth unit pixel circuit arranged in an intersection of the second row and the second column and coupled to the fourth column line; first and second readout circuits corresponding to the first and second unit pixel circuits; third and fourth readout circuits corresponding to the third and fourth unit pixel circuits; a first path change circuit suitable for changing first and second paths between the first and second column lines and the first and second readout circuits for each unit time, based on a first control signal; and a second path change circuit suitable for changing third and fourth paths between the third and fourth column lines and the third and fourth readout circuits for each unit time, based on a 

Claims 15-20 and 27 are allowed due to their direct or indirect dependency on claim 14..


Re Claim [21] none of the prior arts on the record either in combination or alone teaches or reasonably suggests: an image sensing device comprising:  a first and third unit pixel circuits circuit arranged in an intersection of a first row and a first column and coupled to the first and third column line lines, respectively; a second and fourth unit pixel circuits circuit arranged in an intersection of a second row and the first column and coupled to the second and fourth column line lines, respectively; a third unit pixel circuit arranged in an intersection of the first row and a second column and coupled to the third column line; a fourth unit pixel circuit arranged in an intersection of the second row and the second column and coupled to the fourth column line; first and second readout circuits corresponding to the first and second unit pixel circuits; third and fourth readout circuits corresponding to the third and fourth unit pixel circuits; a first path change circuit suitable for changing first and second paths between the first and second column lines and the first and second readout circuits based on a first control signal so that the first and second unit pixel circuits are coupled to the first and second readout circuits according to a first relationship during a first unit time; and a second path change circuit suitable for changing third and fourth paths between the third and fourth column lines and the third and fourth readout circuits based on a second control 8Atty Docket No.: P19H0221/US App. No.: 16/910,709 signal so that the third and fourth unit pixel circuits are randomly coupled to the third and fourth readout circuits according to any one of the first 

Claims 22-24 and 28 are allowed due to their direct or indirect dependency on claim 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
8. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/AHMED A BERHAN/Primary Examiner, Art Unit 2698